     Case 1:16-cv-00145-SPW-KLD Document 74-1 Filed 07/07/20 Page 1 of 1




July 7, 2020

Via ECF Filing

The Honorable Judge Susan P. Watters
James F. Battin Federal Courthouse
2601 2nd Avenue North, 5th Floor
Billings, MT 59101

       Re:     Giacometto Ranch, Inc. et al. v. Denbury Onshore, LLC et al.
               1:16-cv-00145-SPW-KLD
               Notice of Death of Lawrence Giacometto

Dear Judge Watters:

I am writing to offer some additional context for the Notice of Death being filed with this letter.
Lawrence Giacometto passed away on September 12, 2019. I have been waiting to inform the
Court of his passing based on my initial assumption that some kind of estate proceedings would
be filed, but to date no such proceeding has been filed. My clients and I are not privy to the specific
details, but our understanding is that Lawrence Giacometto’s son, John Giacometto, has postponed
the filing and has been negotiating with Betty Inskip, who lived with Lawrence Giacometto for the
past sixteen years of his life. I was hesitant to inject myself and this case into that negotiation, but
my understanding is that John Giacometto and Betty Inskip have now come to an agreement
regarding the estate.

For additional background, Lawrence Giacometto is the brother of Robert Giacometto, and the
uncle of Tom Giacometto, and together the three of them were shareholders in Giacometto Ranch,
Inc. Plaintiffs Giacometto Ranch, Inc., Tom Giacometto, and Robert Giacometto have determined
that this action can move forward without Lawrence, and for this reason they have filed the Notice
of Death. This notice is being served on John Giacometto, who to our knowledge, has been and
will continue to handle the estate of Lawrence Giacometto.

Sincerely,


Derrick Braaten
